DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 03/28/2022 have been entered. Applicant amendments to the drawings overcomes some of the objections previously set forth in the Office Action mailed 09/28/2021, see Drawings section below. Applicant amendments overcome each and every specification and claim objection set forth in the Office action mailed 09/28/2021, the specification and claim objections are withdrawn. 

Status of Claims
	Claims 1-6 and 8-20 remain pending in the application, with claims 1-6 and 8-18 being examined and claims 19-20 being withdrawn pursuant to the election filed 08/11/2021. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: interdigitated electrode 321. Previously in the Office Action mailed 09/28/2021 objected to the drawings because reference number “320” was being used to designate both interdigitated electrode for A1C and Hb channel in paragraph [0028]. In the amended specification filed 03/28/2022, interdigitated electrode for A1C has been changed to be reference number “321”, however reference number “321” is not seen in the Figures filed 01/27/2020. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because while it is understood from [0008] and [0009] that Figures 3A-3C are additional diagrams of the e-gated electrochemical test strip of Figure 1, paragraph [0027] recites “As shown in the table below and Fig. 1 and 2, the electrode and pin arrangement are shown.” and then proceeds to discuss the various pins and reference numbers, however the reference numbers 425 and 429 are not seen in either Figure 1 or Figure 2. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
It is understood that the labels seen in Figure 1 are the pins 1-7 as well as what appears to be relative distances for different components along the length and width, however it is not described in the specification what the relative distances marked on Figure 1 actually are. 
Appropriate correction is required.

Claim Objections
	Claim 5 recites “for changing the temperature a sample in the first flow path.” on line 3. It is suggested to amend claim 5 such that it recites “for changing the temperature of a sample in the first flow path.” 
Claim 15 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 18 is objected to because lines 6-7 recites “wherein the e-gate is selected from a group consisting of a hydrophobic glass bead dielectric.” As the e-gate is only a hydrophobic glass bead dielectric, “selected from a group consisting of” should be removed because you cannot make a selection from a group consisting of one item.  
	Further, claim 18 objected under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended such that the e-gate is a hydrophobic glass bead dielectric, but claim 8 states that the e-gate is an ablated trough and claim 9 states that the e-gate is a Self Assembled Monolayer (SAM). The claims now recite a system that has a hydrophobic glass bead dielectric for an e-gate, and then the e-gate also includes a trough (claim 8) or a SAM (claim 9). The specification paragraph [0003] recites that “In another alternative, the e-gate is a hydrophobic glass bead dielectric. Alternatively, the e-gate is an ablated trough that is cut into a body of a base of a polymer film that the test strip is made from. In another alternative, the e-gate a Self Assembled Monolayer (SAM).” The specification does not support where the e-gate is a hydrophobic glass bead as well as either a trough or SAM. The specification only supports where the e-gate is one of either: a hydrophobic glass bead dielectric, a SAM, or a trough. 

Allowable Subject Matter
Claims 1-4, 6, 10-14, and 16-17 are allowed. 
Regarding claim 1, the closest prior art of record is Kayyem (US-2014/0194305-A1) teaches a test strip (Figure 21, depicting PCB layout) including:
	a first flow path;
It is understood that a first flow path is a flow path going from sample prep zone, between reagent zone and eSensor zone, and to amplification zone as seen in Figure 21. It is understood that the PCB is a test strip, as it is a substrate that will be used for analysis. 
	a time dependent area in the first flow path ([0086], Figure 21);
  It is understood that a time dependent area in the first flow path includes: the reagent zone and amplification zone. 
While Kayyem does teach an e-gate in the first flow path that separates the time dependent area from a detection area (eSensor zone) of the first flow path, as [0088] describes Figures 23A-B where the substrate has electrowetting grids and the electrowetting electrodes for each major part of the PCB (sample prep zone, reagent zone, amplification zone, eSensor zone) and as electrowetting is understood to involve the control of electrodes to transport droplets between adjacent droplets, then therefore the electrowetting electrodes are an e-gate ([0104]), Kayyem does not teach where the e-gate is a hydrophobic glass bead dielectric. 
The closest prior art of record is Lee (US-2006/0011539-A1), which is in the same problem solving area of apparatuses for processing a fluid sample. Lee teaches a 1-way valve, where the 1-way valve may be a glass bead that is positioned in the opening of the waste channel at a point in the fluid path connecting it to the sample processing chamber (Lee; [0041]). While Lee does teach a glass bead, where glass is understood to be a dielectric, Lee does not teach where the glass bead is hydrophobic. It is understood that glass is naturally hydrophilic, and that it would not be obvious to one skilled in the art to modify the 1-way valve of Lee such that the glass bead would be hydrophobic. 
Claims 2-4, 6 and 10-14, and 16-17 are allowable as they are dependent on an allowable claim. 

Response to Arguments
Applicant’s arguments, see page 8 of 10, filed 03/28/2022, with respect to the rejection(s) of claim(s) 1-6 and 13-17 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new 112(a) rejection is made, see 112 rejection section above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796